Examiners Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in via phone from Jorge Diaz, entered on 8/12/20121.
The application has been amended as follows:
Cancel claims 1-18 from claims submitted 11/26/2019;
The accepted claims are:
[Claim 1] A method for totally or partially drying a product in a drying equipment, wherein the method is driven by one or more compressors acting on an air/vapor mix released by the product, integrates the drying phases of (i) Warming up, (ii) Constant drying, (iii) Falling drying, and (iv) Aeration, and controls a dripping formed in the drying equipment, comprising the steps of: a) reducing the pressure inside the drying equipment by the action of the compressor; b) sucking up ambient air into the drying equipment through an air inlet; c) warming up said air and the product with a heat exchanger which evaporates the moisture in the product, releasing the air/vapor mix; d) compressing the air/vapor mix released by the product by means of the compressor which increases its temperature and its thermal energy; e. transferring the thermal energy from the compressed mix inside the heat exchanger to the product and air on the other side of the heat exchanger, which reduces the mix temperature, condensates most of its vapor and warms up the product and the air on the other side of the heat 
[Claim 2] The method according to claim 1, wherein ambient air comes into the process through an air inlet regulated by a valve which controls an amount of incoming air and the pressure inside the drying equipment for each drying phase: (i) Warming up, (ii) Constant drying, (iii) Falling drying, and (iv) Aeration
[Claim 3] The method according to claim 1 wherein all the air/vapor/condensate mix leaves the process through an outlet regulated by a valve.
[Claim 4] The method according to claim 1, wherein the amount of vapor in the air/vapor mix to be compressed changes according to each drying phase: warm up; constant; falling; and aeration.
[Claim 5] The method according to claim 1, wherein the method is adapted for a batch drying process.
[Claim 6] The method according to claim 1, wherein the method is adapted for a continuous drying process.
[Claim 7] The method according to claim 1, wherein the drying equipment has an inside maximum temperature above the boiling point of water at atmospheric pressure.
[Claim 8] The method according to claim 1, wherein the drying equipment has an inside maximum temperature below the boiling point of water at atmospheric pressure.
[Claim 9] The method according to claim 1, wherein the dripping that occurs on the drying equipment surfaces is collected and enhanced by cooling down said surfaces.

[Claim 10] The method according to claim 9, wherein the drying equipment has a double wall having an inner wall and an outer wall, the inner wall is a barrier that allows the free flow of the air/vapor mix but the product; and the vapor is condensed on the surface of the outer wall.
[Claim 11] The method according to claim 9, wherein the drying equipment has a double walled pipe having an inner pipe and an outer pipe; the external pipe is a barrier that allows the free flow of the air/vapor mix but the product; and the vapor is condensed on the external surface of the inner pipe.
[Claim 12] The method according to claim 1, wherein the method is used for drying a laminar product such as paper and paperboard; and the heat exchanger is heated rotating cylinders.
[Claim 13] The method according to claim 1, wherein the method is applied until the falling phase when the product moisture is higher than the equilibrium moisture (Meq).

Reasons for Allowance
Claim 1 includes allowable subject matter because prior art could not be found to disclose a method for totally or partially drying a product in a drying equipment, wherein the method is driven by one or more compressors acting on an air/vapor mix released by the product comprising the steps of: sucking up ambient air into the drying equipment through an air inlet and compressing the air/vapor mix released by the product by means of the compressor which increases its temperature and its thermal energy with all of the limitations of independent claim 1.  The closest prior art found is Hoffert (US 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472.  The examiner can normally be reached on M-F, 7:30-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762